Name: Council Regulation (EEC) No 655/81 of 11 March 1981 amending Regulation (EEC) No 2527/80 laying down technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 3 . 81 No L 69/5Official Journal of the European Communities COUNCIL REGULATION (EEC) No 655/81 of 11 March 1981 amending Regulation (EEC) No 2527/80 laying down technical measures for the conservation of fishery resources THE COUNCIL OF THE EUROPEAN COMMUNITIES, order not to jeopardize protection of the sea bed or the balanced exploitation of resources, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2527/80 (*), and in particular Article 21 thereof, Having regard to the proposal from the Commission, Whereas the validity of Regulation (EEC) No 2527/80 was limited to 31 March 1981 , pending the implemen ­ tation of other measures of fisheries policy ; Whereas, however, since the Council did not adopt such measures in good time, the term of validity of Regulation (EEC) No 2527/80 should be extended in In the second subparagraph of Article 22 of Regula ­ tion (EEC) No 2527/80 the date '31 March 1981 ' shall be replaced by '30 April 1981 '. Article 2 This Regulation shall enter into force on 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 March 1981 . For the Council The President G. BRAKS (') OJ No L 258, I. 10 . 1980, p . 1 .